 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    APRIL PARKER,                                    No. 2:18-cv-01912 MCE CKD
12                       Plaintiff,
13           v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) finding that she had excess resources for the period from January 2011 through

20   June 2015 under Section 416.1201(a) of the Social Security Act.

21          On November 27, 2019, the magistrate judge filed findings and recommendations herein

22   which contained notice to the parties that any objections to the findings and recommendations

23   were to be filed within fourteen days. Neither party filed objections. The Court has reviewed the

24   file and finds the findings and recommendations to be supported by the record and by the

25   magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                      1
 1              Accordingly, IT IS HEREBY ORDRED that:

 2              1. The November 27, 2019, findings and recommendations (ECF No. 13) are ADOPTED

 3   in full;

 4              2. Plaintiff’s motion for summary judgment (ECF No. 9) is DENIED;

 5              3. The Commissioner’s cross-motion for summary judgment (ECF No. 11) is

 6   GRANTED; and

 7              4. Judgment is entered for the Commissioner.

 8              IT IS SO ORDERED.

 9   Dated: March 10, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
